ORDER LIFTING SUSPENSION

This Court suspended the respondent herein, William P. Headlee, from the practice of law in this state effective December 5, 1995, based on the respondent’s felony conviction in Marion Superior Court. Thereafter, the respondent appealed his criminal conviction, and on April 8, 1997, the Indiana Court of Appeals reversed the conviction on grounds of erroneous admission of inadmissible hearsay evidence. Headlee v. State, 678 N.E.2d 823 (Ind.Ct.App.1997). Pursuant to Appellate Rule 15(B), the judgment of the Court of Appeals was not final until the time for filing a petition for rehearing or transfer expired, or, if either was filed, until each had been resolved without affecting the judgment of the Court of Appeals. This Court denied the Indiana Attorney General’s Petition to Transfer on August 20,1997, and the respondent thereafter moved this Court for removal of his pendente lite suspension. We now find that the respondent’s pendente lite suspension, based on his criminal conviction, should be lifted in light of the reversal of his criminal conviction. We find further that the respondent’s motion to remove his suspension should be granted without prejudice to the disciplinary action currently pending against the respondent.
IT IS, THEREFORE, ORDERED that the respondent’s Motion to Terminate Interim Suspension is hereby granted, effective immediately, without prejudice to the disciplinary action pending against the respondent. Accordingly, the respondent is to be reinstated as a member of the bar of this state.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other parties who were notified of the respondent’s suspension pursuant to Ind.Admission and Discipline Rule 23(3)(d).
All Justices concur.